Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 04/15/2021 for application 16/261464. 
Claims 1, 3, 10, 15, 16, 18, 19, 21, and 22 have been amended.
Claims 23 has been added new. 
Claims 1-23 are currently pending and have been examined.


Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-19, and 22-23 s/are rejected under 35 U.S.C. 103 as being unpatentable over Funabasama et al. (US 2018/0035964 A1) in view of Slamin et al. (US 2016/0331467 A1).

In claim 1, a method for visualizing at least one region of a joint that deviates from a baseline anatomy for a surgical procedure on the at least one region of the 
joint, the method comprising, at a computing system
Funabasama teaches:
receiving image data associated with a joint of a subject (Para. 35-36);  
generating a three-dimensional model of at least a portion of the joint of the subject using the image data (Para. 38 and 43); 
 identifying at least one region of the joint that deviates from the baseline anatomy by comparing at least a portion of the three-dimensional model to a baseline 
generating a measurement of a characteristic of the joint at one or more predefined locations using the three-dimensional model and a coordinate system (Para. 20 wherein measurement can be made using 3D models such as MRI and CT scan); and
generating and displaying a visualization for providing guidance for the surgical procedure on the at least one region of the joint, wherein the visualization comprises :
a three-dimensional rendering of the at least a portion of the three-dimensional model (Para. 26 wherein a 3ZD representations of at least one articular structure is taught),
Funabasama does not explicitly teach however Slamin teaches:
a visual indication of the at least one region of the three-dimensional model that deviates from the baseline anatomy overlaid on the three-dimensional rendering, wherein the at least one region is visually indicated according to degree of deviation (Para. 623 wherein an image can be overlaid or otherwise manipulated relative to the generated image data. Para. 204 teaches evaluation of deviations, errors, or deformations of varus deformity is taught. See also Para. 170 ), and 
a representation of the measurement of the characteristic of the joint that 
is positioned in the visualization according to the one or more predefined locations (Para. 187, 192, and 480). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine three dimensional rendering of a patient bone as taught in 

	 
As per claim 2, Funabasama teaches the method of claim 1, wherein the image data comprises at least one of an MRI scan and a CT scan (Para. 18-19). 
 
As per claim 3, Funabasama teaches the method of claim 1, wherein the visualization rendering comprises a visual indication of the coordinate system (Para. 68, 73, and 97). 

As per claim 6, Funabasama teaches the method of claim 1. Funabasama fails to teach however Slamin teaches wherein the visual indication of the at least one region comprises a heat map (Para. 158). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine three dimensional rendering of a patient bone as taught in Funabasama with the heat map used to represent information in Slamin. The combination would lead to an enhanced method that in which data can be presented different ways.
 


  As per claim 8, Funabasama teaches the method of claim 1, wherein the joint is a hip joint and the measurement of the characteristic comprises at least one of an alpha angle and a lateral center edge angle (para. 25-26). 

As per claim 9, Funabasama teaches the method of claim 1. Funabasama fails to teach however Slamin teaches wherein the joint is a hip joint and the deviation 
from the baseline is associated with at least one of a cam-type impingement and 
a pincer-type impingement (Para. 135). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine three dimensional rendering of a patient bone as taught in Funabasama with cam impingement using a 3d guidance template as taught Slamin. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

 	As per claim 10, Funabasama teaches the method of claim 1, wherein the visualization comprises at least one indication of a location of a threshold characteristic value in the rendering (Para. 52). 

As per claim 11 Funabasama teaches the method of claim 1, wherein the at least one indication comprises a curve connecting points that meet the threshold characteristic value (Para. 52, 72, and 101). 

As per claim 12 Funabasama teaches the method of claim 11. Funabasama fails to teach however Slamin teaches wherein the joint is a hip joint, the characteristic is an alpha angle, and the threshold characteristic value is 55 degrees, 65 degrees, or 75 degrees (Para. 172, 191, 209, and 605 wherein different degree increments can be selected). The motivation to combine references is the same as seen in claim 9.

As per claim 13 Funabasama teaches the method of claim 1, further comprising displaying a spectrum bar graph that comprises the representation of the measurement of the characteristic of the joint, wherein regions of the spectrum bar graph are visually-coded to indicate normal and abnormal anatomical measurement ranges (Para. 53 and Fig. 11). 
 
As per claim 14 Funabasama teaches the method of claim 13, further comprising displaying a coordinate system value that is associated with the representation of the measurement (Fig. 11).

As per claim 15, Funabasama teaches the method of claim 1. Funabasama does not explicitly teach however Slamin teaches further comprising displaying 

As per claim 23, Funabasama teaches method of claim 1. Funabasama does not explicitly teach however Slamin teaches wherein displaying the visualization comprise displaying the visualization pre-operatively for planning the surgical procedure (Para. 10, 15, and Para. 165). The motivation to combine references is the same as seen in claim 9.

Claims 16, 17, 18, 19, and 22 recite substantially similar limitations as seen in the above claims and hence are rejected for similar rationale as above.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabasama et al. (US 2018/0035964 A1) in view of Slamin et al. (US 2016/0331467 A1) as applied to the above claims , and further in view of Chabanas et al. (US 2013/0083984 A1).

As per claim 4, Funabasama in view of Slamin teaches the method of claim 1.  Funabasama and Slamin do not exactly teach however Chabanas teaches wherein the coordinate system comprising clock-face 

 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine three dimensional rendering of a patient bone as taught in Funabasama with visual indication of the at least one region of the three-dimensional model that deviates from the baseline anatomy as seen in Slamin further with the clock-face lines used to measure coordinates as taught in Chabanas. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).
 
As per claim 5, Funabasama in view of Slamin teaches the method of claim 1.  Funabasama and Slamin do not exactly teach however Chabanas teaches method of claim 4, wherein the representation of the measurement is provided adjacent to a clock-face line (Fig. 6-9). The motivation to combine references is the same as seen in claim 4.
  
Claim 20-21is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabasama et al. (US 2018/0035964 A1) in view of Slamin et al. (US 2016/0331467 A1) as applied to the above claims , and further in view of Bedoya et al. (US 2017/0306416 A1).

As per claim 20, Funabasama in view of Slamin teach the method of claim 19. Funabasama and Slamin fail to teach however Bedoya teaches wherein the boundary 
It would have been obvious to one of ordinary skill at the time of the invention to combine the medical image processing apparatus of Funabasama with visual indication of the at least one region of the three-dimensional model that deviates from the baseline anatomy as seen in Slamin further with boundary lines used to represent a population as taught in Bedoya.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

As per claim 21, Funabasama in view of Slamin teach the method of claim 19. Funabasama and Slamin fail to teach however Bedoya teaches method of claim 19, wherein the visualization comprises two boundary lines indicating boundaries within which a defined percentage of a reference population lies (Fig. 9a, 9b). The motivation to combine references is the same as seen in claim 20.

Response to Arguments
	Applicant arguments with respect to the 101 rejection have been found persuasive and the 101 rejection has been withdrawn.
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686